The statute makes the sheriff liable for the official conduct of his deputies. Glen. St., c. 197, s. 2. The official conduct, to which the statute refers, relates to the personal acts of the deputy while in the discharge of his official duty, and not to his contracts. The attachment of the property was the official act of the deputy, while the employment of the plaintiff as keeper was his personal contract. There is nothing in the relation of sheriff and deputy that can make the sheriff liable on such contracts. Marshall v. Hosmer, 4 Mass. 60; Dooley v. Root, 13 Gray 303.
Case discharged.
DOE, C. J., did not sit. *Page 126